         Case 1:16-cv-00233-LY Document 114 Filed 07/16/20 Page 1 of 1


                                                                                    FILED
                                                                                     July 16, 2020
                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS                    CLERK, U.S. DISTRICT CLERK
                                                                           WESTERN DISTRICT OF TEXAS BY
                               AUSTIN DIVISION
                                                                            klw
                                                                           _______________________________
                                                                                                DEPUTY
FREEDOM FROM RELIGION                             §
FOUNDATION, INC.                                  §
     Plaintiff,                                   §
                                                  §
-vs-                                              §       CASE NO. 1-16: CV-00233
                                                  §
GOVERNOR GREG ABBOTT,                             §
And ROD WELSH, Executive Director of the          §
Texas State Preservation Board,                   §
      Defendants.                                 §


                                          ORDER


       Pursuant to the Parties’ Joint Motion, it is hereby ORDERED that:

       The time for the Parties to file response briefs pursuant to the Court’s June 16, 2020

Order, DKT. 105 is extended from July 20, 2020 to July 22, 2020.


       SO ORDERED:

       Done this ____
                 16th day of July, 2020




                                           THE HONORABLE SAM SPARKS
                                           UNITED STATES DISTRICT JUDGE
